Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s response filed 07/14/2021 is entered and acknowledged. Claims 1-20 are pending. None of the claims is amended.

Terminal Disclaimer
2.	The terminal disclaimer filed on 07/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent. No. 10565639 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
3.	Applicant’s arguments, see 6, filed 07/14/2021, with respect to rejection of claims 1-20  on the ground of nonstatutory double patenting as being unpatentable over claims 1 -18 of U.S. Patent No. 10565639.have been fully considered and are persuasive.  The rejection of claims 1-20 on the ground of nonstatutory double patenting has been withdrawn. 
	Examiner has reviewed the two references cited but they do not teach or render obvious the limitations, as a whole, “a processor presenting a search portal comprising a set of search filters on a display of a client device, identifying from a machine learning model, a word or word combination for use as a search filter for the search portal, wherein the word or the word combination is based on search terms from search queries, modifying the set of search filters presented on the display to include the search filter for the search portal, and updating on the display of the client device, the presentation of the search portal to include the search filter”, 



Allowable Subject Matter
4.	Claims 1-20 allowed. Claims 1, 9, and 17 are independent claims. Claims 2-8 depend from claim 1, claims 10-16, depend from claim 9 and claims 18-20 depend from claim 17.

The following is an examiner’s statement of reasons for allowance: 
Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB databases, searched Dialog database or NPL references, reviewed the references cited in the IDSs filed 03/30/2020, 05/06/2020, 06/05/2020,  01/05/2021, and 05/20/2021, and reviewed parent application 16401461, now US Patent # 10565639.
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions and the applicant’s replies filed 07/14/2021 including a Terminal Disclaimer outlining the reasons for overcoming the rejections submitted in the Office Action filed 04/27/2021 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 

Regarding claim 1, the prior art of record, alone or combined, neither teaches nor renders obvious the limitations as a whole comprising, specifically a processor presenting a search portal comprising a set of search filters on a display of a client device, identifying from a machine learning model, a word or word combination for use as a search filter for the search portal, wherein the word or the word combination is based on search terms from search queries, modifying the set of search filters presented on the display to include the search filter for the 
The reasons for allowance for the other independent claims 9 and 15 are the same as established for claim 1 above, because they recite similar limitations as those of claim 1. The reasons for allowance for their dependent claims 10 to 16 and 18 to 20 are the same as for their base claims 9 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5. 	Best Prior art of record:
	A.	Current references:
	(i)	Dorai-Raj et al. [US 20200226418 A1] in the field of analytics personalization an analytics user interface including generating a set of training data from received user interaction input data, feeding the trained data to a machine learning model to train the model to access data corresponding to the user’s interest in accessing information corresponding to a UI element and determining that a user is interested in a particular element not previously included in the UI and modifying the initial UI to include the particular UI element [see Abstract and para 0021].
	(ii)	Lin et al. [US20180232441 A1] in the field of search and filtering of message content execute a machine learning model to identify tags and prioritize search results having tags closely associated with user’s query. The system is configured to improve filtering capabilities of an email service by presenting smart filters and modifiers that pertain a category or type of an email result. The filter component generates filter modifiers and these smart filters 

	B. References cited in the parent Application 16401461, now US Patent 10565639:
(iii)    Garg et al. [US patent 9,454,581; see at least col.2, lines 46-52] discloses improved search engines implementing a continual and automatic optimization through machine learning so that the search engine is responsive to and optimized for current context (e.g., demand and/or user context).
	(v)    WO2019024838A1 discloses a method wherein a machine learning model is used to determine the leave or stay condition of each word in search terms; the machine learning model is trained by search term samples having a target word feature; compared to an existing search item generation method, the target word feature can reflect the importance of a word to a query result.

C.	 References cited in the Non-Final rejection mailed 04/27/2021:
(vi)    Sarukkai [US 8412698 B1; see claim 7] discloses that a server system configured to determine, based on a request of a selectable item, that a selected filter record should be used to process the request, wherein the selected filter record corresponds to the selectable item that was selected through said second controls and includes a set of filter elements that correspond to a second set of search terms, a search filter configured to add, to the first set of search terms, search terms that correspond to the filter elements associated with the selected filter record to generate said amended query string that includes both the first set of search terms and the second set of search terms.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/Primary Examiner, Art Unit 3625